Hon. T. M, Trimble        Opinion No* O-3453
First Assistant           Re: Method of signing vouchers
State Superintendentof         adopted by Poteet Independ-
Public Instruction             ent School District.
Austin, Texas
Dear Sir:
          In your letter of April 23, 1941,   you advised us
of the following facts:
          “The Board of Trustees of the Poteet Independ-
    ent School District were duly organized following
    the trustee electionsthe first Saturday in April
    according to the Public School Laws of Texas.
          “The minutes and order of the Board reveal the
    following proceedings:
          “‘The Board proceeded to reorganize for the
    following year. R. S, Guynes was elected president
    of the Board; J, H. Mangum was elected vice presi-
    dent; Joe V. Davidson was elected secretary;M. D.
    Stroble was elected financial secretary of the Board
    and was authorizedto make purchases,keep records
    of accounts, countersignvouchers drawn by the presi-
    dent upon order of the Board, and to perform any
    duties as directed by the Board.’
          “R. S, Guynes is a member of the Board, Joe
    V, Davidson is a member of the Board, and M. D.
    Stroble is not a member of the Board.
          I’M, D. Stroble has performed such duties for
    the Board of Trustees as outlined in order of his
    election and employmentby the Board, Joe V. David-
    son who is a membar of the Board has performed such
    perhunctory duties as signing minutes of the proceed-
    ings of the Board, orders for election, teachers
    contracts,etc.”
And you request our opinion in responce to these two questions:
                             . -   i-
                -




Hon. T. M. Trimble, page 2   (O-3453)


          "Does the above organizationcomply with
     the law?"
          "Is the fact that Joe V. Davidson signs per-
     functory papers and records as secretaryand M.D.
     Stroble signs vouchers when duly drawn by the
     president upon order of the Board of Trustees, a
     violation of the law?"
          The Poteet IndependentSchool District was created
by Special Act of the Legislature in 1913. H.B. No. 523, Ch,
23, p. 80 Special Laws 33rd Legislature,Regular Session.
By House k.11 No. 508, &h. 60, p.,223, Special Laws, 38th Leg-
islature,Regular Session, Sec. 3 of the Act creating said
district was amended so as to read as follows:
          "The management and control of the public
     free schools within said district is hereby vested
     in a board of trustees, which board shall be com-
     posed of seven persons to be elected in accordance
     with Chapter 18, Title 48 Revised Civil Statutes
     of Texas, which said boarb of trustees shall main-
     tain and control the public free schoolswithin
     said district to the exclusion of every other au-
     thority except in so far as the State Superintend-
     ent of Public Instructionand the State Board of
     Education may be vested by law with supervisory
     authority to instruct said board."
          Chapter 18, Title 48 Revised Civil Statutes of Texas,
at the time of the enactment oh said House Bill 508 in 1923
embraced what is now Articles 2774 to 2783 Revised Civil &at-
utes of 192 (but it will be noted not in&ding Articles 2774a,
2777a, 27772 and 2783a, Vernon's AnnotatedCivil Statutes).
          Article 2832, Revised Civil Statutes, authorizes the
district to select its own depository, as it contains more than
150 scholastics.
          The quoted provision from House Bill 508, 38th Legis-
lature is broad enough to sustain the action of the Board of
Trustees in appointing as financial secretary one who is not
a member of the Board. If Article 2779 is applicable,a point
which we do not deem it necessary to decide it does not forbid
such appointment. In our Opinion Ho. O-211& we held that the
Board of Trustees of an independentschool district created un-
der general laws is authorizedby Article 2779 to appoint was
secretary a person who is not a member of the Board of Trustees.
Hence we conclude that Mr. Stroble'snot being a trustee is not
a material factor.
Hon. 11,Me Trimble, page 3   (0-3453)

          Since the,Board of Trustees is the governing author-
ity of the district disbursementsof the district'sfunds may
be made only by the Board or under its direction or order.
No statute undertakes to set out just how such authority must
be manifest or just what procedure must be followed in making
withdrawals or disbursementsof money from the depository.The
Board must act as such and its action should be made to appear
in the official minutes. The depository is entitled to be sat-
isfied of Board action and authority before honoring a voucher
and it goes without saying that it is best for all parties con-
cerned that the depository should not release funds unless it
be made to appear clearly that the Board of Trustees has author-
ized the same. However there is nothing in our laws which for-
bids the procedurewhich has been adopted end we:therefore an-
swer your first question in the affirmativeand the second in
the negative,
                               Yours very truly
                               ATTORNEY GENERAL OF T&AS
                               By /s/ Glenn R. Lewis
                               Glenn R. Lewis, Assistant
APPROVEB MAY 7 1941
/s/ Grover SalII
               ers
FIRST ASSISTANT ATTORNEY GENERAL
APPROVED8OPINION COMMITTEE
BY:      BWB, CHAIRMAN
GRL:db:wb